251 F.2d 343
George CHEN, Plaintiff-Appellee,v.Alexander E. SHVETZ, Roman Shvetz, Esfir Shvetz, JosephRechter, Joseph Gaenger, Amerex Trading Corporation,Dessy-Atco, Inc., Empire-Amerex Products Corporation, CrownCrest Cutlery Corp., Liquilawn, Inc., Amerex CaliforniaCorp., and Amkor Corp., Defendants-Appellants, and UnitedPearl Corporation and Amerex International Corp., Defendants.
No. 132, Docket 24772.
United States Court of Appeals Second Circuit.
Argued Dec. 12, 1957.Decided Jan. 13, 1958.

Appeal from the United States District Court for the Southern District of New York; William B. Herlands, Judge.
Appeal denying the motion of defendants for a stay pending arbitration.
Corcoran, Kostelanetz & Gladstone, New York City (Boris Kostelanetz, Theodore E. Gladstone, Arthur Karger and Thomas F. Ryan, New York City, of counsel), for appellants.
Arthur S. Schapira, New York City (Joseph H. Wishod, New York City, of counsel), for appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The appeal is dismissed.  Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 75 S.Ct. 249, 99 L.Ed. 233; Council of Western Elec. Tech.  Emp. v. Western Elec. Co., 2 Cir., 238 F.2d 892; Lyons v. Westinghouse Electric Corporation, 2 Cir., 222 F.2d 184.